The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 4, 2014

                                     No. 04-13-00571-CR

                                      Fernando LOPEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-1791-CR
                           Honorable William Old, Judge Presiding

                                       ORDER
       Appellant’s brief was originally due January 3, 2014; however, the court granted
appellant a thirty-day extension of time. Appellant has filed a motion requesting an additional
fourteen-day extension until February 17, 2014, to file the brief.

       We grant the motion and order appellant to file the brief by February 18, 2014.
Counsel is advised that no further extensions of time will be granted absent a showing of
extraordinary circumstances. Any request for a further extension of time must (1) show
extraordinary circumstances, (2) advise the court of the efforts counsel has expended in
preparing the brief, and (3) provide the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court